Kerry Rasberry v. Texas Life Insurance Company















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-106-CV

     MRS. KERRY RASBERRY, INDIVIDUALLY
     AND AS ADMINISTRATRIX OF THE ESTATE
     OF DR. KERRY RASBERRY, DECEASED,
                                                                              Appellant
     v.

     TEXAS LIFE INSURANCE COMPANY,
                                                                              Appellee
 

From the 170th District Court
McLennan County, Texas
Trial Court # 99-1955-4
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant’s brief was due to be filed on November 27, 2002.  To date, no appellant’s brief
has been filed.  See Tex. R. App. P. 38.6(a).  Appellate Rule 38.8(a)(1) provides that if an
appellant fails to timely file her brief, the Court may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      More than thirty days have passed since Appellant’s brief was due.  We notified her of this
defect by letter dated December 12, 2002.  Id. 42.3, 44.3.  She has not responded to our letter. 
Id. 42.3, 38.8(a)(1).  Therefore, this appeal is dismissed for want of prosecution.  Id. 38.8(a)(1).
 
                                                                         PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed January 15, 2003
[CV06]